DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the applicant’s amendments/remarks filed on 06/28/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-4,7,9-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding the independent claim 1, Chaum (US 2010/0110368 A1) was the closest prior art of record, Chaum (US 2010/0110368 A1) discloses a personal multimedia electronic device, and more particularly to a head-worn device such as an eyeglass frame having a plurality of interactive electrical/optical components, however the prior art of record does not clearly discloses the specific structure configuration, particular operation for the claimed eyewear comprising: a lens, a non-flat lens frame that encircles a perimeter of the lens and is curved about an axis of curvature, a battery, and a wireless charger for the battery, the wireless charger comprising a receiver coil arranged to be remotely powered by a corresponding transmitter coil located in a separate charging device, and 
wherein the receiver coil comprises conductors forminq turns of the receiver coil that are printed on a multilayer flexible printed circuit (FPC), each layer of the FPC comprising plural turns of the receiver coil; 
wherein the turns of the receiver coil encircle the lens and forms part of or is enclosed in the non-flat lens frame so that light passing through the lens also passes through a coil hole formed by the turns and so that the receiver coil is non-flat and curved with the non-flat lens frame about the axis of curvature, as currently claimed, in combination with additional limitations from the rest of the claim. 
Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 2-4,7,9-20, which depends on claim 1, these claims, are allowable for at least the same reasons given for claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
3. 	Applicant's arguments considered on the remarks filed on 06/28/2022 regarding claims 1-4,7,9-20 have been fully considered and are persuasive. Regarding the prior art of record, the prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the applicant’s remarks, and the updated search performed, it has been determined that the claims have been found novel and non-obvious.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ishikawa et al (US 2005/0275714 A1) discloses eyeglass interface device for use in security system, has camera section integrated with eyewear, and wireless communication section receiving imaging signal from camera section and transmitting imaging signal by radio wave, however does not discloses the particular structure arrangement for the claimed invention.
	Eom et al (US 2014/0168349 A1) discloses a glasses apparatus and a controlling method thereof, and a display apparatus are provided. The glasses apparatus is configured to operate with the display apparatus, and includes a communicator configured to perform communication with the display apparatus, however does not discloses the particular structure arrangement for the claimed invention.
	Dobson (US 7,648,236 B1) discloses an eyeglass in which has a frame including lens openings defining an optical path, and a display device e.g. LCD, mounted on the frame. The display device displays an image to a user wearing the frame, where the image is located outside the optical path. An accelerometer is mounted on the frame, and senses movement of a head of the user in relation to a horizontal axis and generates hands-free commands. A haptic device is mounted on the frame to provide the user with haptic notifications from the haptic device external to the eyeglass, however does not discloses the particular structure arrangement for the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836